DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species B, including figure 6 and claims 1-20, in the reply filed on October 2, 2020 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: sealing member in claim 1 which is being interpreted as element 146 in figure 6, as described in paragraph 24 of the specification.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1, 4, 5, 8-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Almarez et al. (PG Pub 2009/0056817) in view of Fisher et al. (USPN 7,444,990).

Regarding claim 1, Almarez teaches a fuel pressure regulator (figures 2-5, element 20; paragraph 1) comprising: 
a fuel inlet (paragraph 18; figure 4, element 30); 
a fuel outlet (paragraph 18; figure 4, element 38; 
a seating surface (paragraph 19; figure 4, element 44); and 
a valve member assembly comprising a poppet (paragraph 9, 19, 20, and 21; figure 4, elements 32, 40, and all related elements; poppet is element 40); and also comprising a sealing member (figure 4, element 32; paragraph 21) which is annular in shape and including a sealing member surface (paragraph 21; figure 4, sealing member surface is where 32 meets 30 at 44), 
said sealing member being supported by said poppet (paragraph 19; figure 4, element 40 holds 32), and 
said valve member assembly being moveable between 1) a closed position in which said sealing member surface engages said seating surface, thereby preventing fuel flow from said fuel inlet to said fuel outlet (paragraphs 9 and 19; figure 4) and 2) an open position in which said sealing member surface is spaced apart from said seating surface, thereby allowing fuel flow from said fuel inlet to said fuel outlet (paragraphs 9 and 19; figure 5).

Almarez is silent as to the sealing member being made of an elastomer material.  

Fisher teaches a valve with a sealing member made of an elastomer material (figure 4a and 4b, elements 58 and 86; column 4, lines 26-41).  

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use the elastomer material as taught by Fisher for the sealing member in the fuel pressure regulator as taught by Almarez since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  Almarez discloses the claimed invention except for the material used in the sealing member.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a known elastomeric material, such as one of the materials described in Fisher, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 4, the modified device of Almarez teaches a fuel pressure regulator as in claim 1, wherein: 
said fuel pressure regulator comprises a housing (figure 4, elements 24 and 26; paragraph 18); 
said fuel inlet selectively allows fuel into said housing (figure 4, element 30; paragraphs 18 and 21); and 
said fuel outlet selectively allows fuel out of said housing (figure 4, element 38; paragraphs 18 and 21).

Regarding claim 5, the modified device of Almarez teaches a fuel pressure regulator as in claim 4, wherein: 
said housing includes a housing first portion (figures 2 and 4, element 24) having a housing first portion circumferential wall which is tubular and which extends from a housing first portion first end to a housing first portion second end and also having a housing first portion end wall which traverses said housing first portion first end (paragraph 18; figures 2 and 4, element 24 extends from element 34 to element 28); 
said fuel inlet extends through said housing first portion end wall (paragraph 18; figure 4, element 30 extends through 28); and 


Regarding claim 8, the modified device of Almarez teaches a fuel pressure regulator as in claim 5, wherein said poppet includes: 
a central portion (figure 4, inside elements 46 and 48) which extends along an axis from a first surface which is traverse to said axis to a second surface which is traverse to said axis (see annotated figure 4 below); and 
a guiding portion (figure 4, top of element 32) which extends away from said first surface and into said fuel inlet (see annotated figure 4 below).

Regarding claim 9, the modified device of Almarez teaches a fuel pressure regulator as in claim 8, wherein said central portion includes sealing member groove (see annotated figure 4 below) which extends into said first surface such that said sealing member groove is annular in shape (paragraph 20; element 40 is cylindrical/annular) and such that a portion of said sealing member (figure 4, element 32; paragraph 19) is received within said sealing member groove (see annotated figure 4 below).

Regarding claim 10, the modified device of Almarez teaches a fuel pressure regulator as in claim 9, wherein said central portion includes a vent passage which extends from said sealing member groove to an exterior surface of said poppet (see annotated figure 4 below) such that said vent passage prevents a buildup of air between said sealing member and said sealing member groove (intended use).

Regarding claim 15, the modified device of Almarez teaches a fuel pressure regulator as in claim 8, wherein: 
said poppet also includes a spring guide portion which extends away from said second surface (figure 4, elements 48 and 52; paragraph 20); and 
said fuel pressure regulator also includes a spring (figure 4, element 42; paragraph 19) which is grounded to said housing (figure 4, element 26) and abuts said second surface such that said spring is 

Regarding claim 16, the modified device of Almarez teaches a fuel pressure regulator as in claim 15, wherein: 
said housing includes a housing second portion (figures 3 and 4, element 26; paragraph 18) having a housing second portion circumferential wall (figure 4, element 26; paragraph 18) which is tubular and extends from a housing second portion first end (figure 4, top of element 26) to a housing second portion second end (figure 3, element 36; paragraph 18) and also having a housing second portion end wall which traverses said housing second portion first end (figure 3, element 36; paragraph 18); 
said spring is grounded to said housing second portion end wall (figure 4, element 42 is grounded to element 26 at element 36; paragraphs 19 and 20).

Regarding claim 17, the modified device of Almarez teaches a fuel pressure regulator as in claim 1, wherein said poppet includes: 
a central portion (figure 4, inside elements 46 and 48) which extends along an axis from a first surface which is traverse to said axis to a second surface which is traverse to said axis (see annotated figure 4 above); and 
a guiding portion (figure 4, top of element 32) which extends away from said first surface and into said fuel inlet (see annotated figure 4 above); 
wherein said central portion includes sealing member groove (see annotated figure 4 above) which extends into said first surface such that said sealing member groove is annular in shape (paragraph 20; element 40 is cylindrical/annular) and such that a portion of said sealing member (figure 4, element 32; paragraph 19) is received within said sealing member groove (see annotated figure 4 above).

Claims 2, 3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Almarez et al. (PG Pub 2009/0056817) in view of Fisher et al. (USPN 7,444,990) as applied to claim 1 above, and further in view of Black (USPN 2,893,381).

Regarding claim 2, the modified device of Almarez teaches a fuel pressure regulator as in claim 1.  

Almarez is silent as to wherein at least one of said seating surface and said sealing member surface is planar when said valve member assembly is in said open position.  

Black teaches wherein at least one of said seating surface and said sealing member surface is planar when said valve member assembly is in said open position (column 3, lines 63-68; figure 2, element 40, the sealing member surface, is planar and element 19, the seating surface, is not planar).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to the used the claimed planar shape of the sealing member surface as taught by Black for the sealing member surface in the fuel pressure regulator as taught by Almarez since it would have been an obvious matter of design choice to make the different portions of the fuel pressure regulator and specifically the sealing member surface of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Regarding claim 3, the modified device of Almarez teaches a fuel pressure regulator as in claim 1.  

Almarez is silent as to wherein: 
one of said seating surface and said sealing member surface is planar when said valve member assembly is in said open position; and 
the other of said seating surface and said sealing member surface is convex facing toward said one of said seating surface and said sealing member surface when said valve member assembly is in said open position.

Black teaches a fuel pressure regulator wherein: 
one of said seating surface and said sealing member surface is planar when said valve member assembly is in said open position (column 3, lines 63-68; figure 2, element 40, the sealing member surface, is planar and element 19, the seating surface, is not planar); and 
the other of said seating surface and said sealing member surface is convex facing toward said one of said seating surface and said sealing member surface when said valve member assembly is in said open position (column 3, lines 63-68; figure 2, element 19, the seating surface, is convex facing towards element 40, the sealing member surface).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to the used the claimed planar shape of the sealing member surface and the claimed convex shape of the seating surface as taught by Black for the sealing member surface and the seating surface in the fuel pressure regulator as taught by Almarez since it would have been an obvious matter of design choice to make the different portions of the fuel pressure regulator, and specifically the sealing member surface and seating surface, of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Regarding claim 6, the modified device of Almarez teaches a fuel pressure regulator as in claim 5, wherein: 
said housing first portion end wall includes a planar surface (figures 2 and 4, element 28; paragraph 18).  

Almarez is silent as to the fuel pressure regulator wherein said housing first portion end wall includes a bead which is annular in shape and protrudes from said planar surface such that said bead includes said seating surface.

Black teaches a fuel pressure regulator wherein said housing first portion (figure 2, element 10; column 2, lines 50-56 define elements 10 and 13) end wall (figure 2, element 13 is shown to be planar) includes a bead (figure 2, element 19) which is annular in shape and protrudes from said planar surface such that said bead includes said seating surface (figure 2, element 19; column 3, lines 1-3).
	
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to the used the claimed annular member bead as taught by Black for the seating surface in the fuel pressure regulator as taught by Almarez since it would have been an obvious matter of design choice to make the different portions of the fuel pressure regulator and specifically the seating surface of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Regarding claim 7, the modified device of Almarez teaches a fuel pressure regulator as in claim 6.  

Almarez is silent as to wherein said bead is convex facing toward said sealing member surface.

Black teaches wherein said bead is convex facing toward said sealing member surface (figure 2, element19 is facing towards element 40).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to the used the claimed convex bead location as taught by Black for the seating surface in the fuel pressure regulator as taught by Almarez since it would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, Black teaches that there is a benefit to seating the convex bead against the planar surface since this allows for a tight seal a tight seal (see column 3, lines 63-68 of Black).   

Claims 11-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Almarez et al. (PG Pub 2009/0056817) in view of Fisher et al. (USPN 7,444,990) as applied to claim 1 above, and further in view of Hager (USPN 4,203,466).

Regarding claim 11, the modified device of Almarez teaches a fuel pressure regulator as in claim 8.  

Almarez is silent as to said guiding portion including a plurality of walls arranged in a polar array about said axis such that a plurality of chambers are defined between said plurality of walls through which fuel flows when such valve member assembly is in said open position.

Hager teaches a check valve wherein said guiding portion includes a plurality of walls (figures 3 and 4, element 31; column 2, line 66 - column 3, line 6) arranged in a polar array about said axis (figures 3 and 4, elements 31 are arranged about axis 17; column 2, line 66 - column 3, line 6) such that a plurality of chambers (figure 4, element 33; column 2, line 66 - column 3, line 6) are defined between said plurality of walls through which fuel flows when such valve member assembly is in said open position (figure 6; column 2, lines 55-56).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to the used the geometry of the guiding portion of Hager in the fuel pressure regulator of Almarez since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, the guide elements 31 of Hager would be obvious to use to direct the flow of fuel into the fuel pressure regulator of Almarez and assist in operation of the fuel pressure regulator since these guide elements provide the benefits listed in column 1, lines 63 – column 2, lines 15.  

Regarding claim 12, the modified device of Almarez teaches a fuel pressure regulator as in claim 11.  

Almarez is silent as to said plurality of walls providing guidance against an inner periphery of said fuel inlet when said valve member assembly moves between said open position and said closed position.

Hagar teaches a check valve wherein said plurality of walls provide guidance against an inner periphery of said fuel inlet (column 3, lines 14-20; fuel inlet: figure 4, element 41) when said valve member assembly moves between said open position and said closed position (figure 6; column 2, lines 55-56).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to the used the geometry of the guiding portion of Hager in the fuel pressure regulator of Almarez since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, the guide elements 31 of Hager would be obvious to use to direct the flow of fuel into the fuel pressure regulator of Almarez and assist in operation of the fuel pressure regulator since these guide elements provide the benefits listed in column 1, lines 63 – column 2, lines 15.  

Regarding claim 13, the modified device of Almarez teaches a fuel pressure regulator as in claim 11.  

Almarez is silent as to said plurality of walls meeting together at said axis and extending axially to an apex which is on said axis and which is distal from said central portion; and 
each of said plurality of chambers including a chamber surface which connects adjacent ones of said plurality of walls and which is sloped such that a distance perpendicular to said axis to said chamber surface increases when moving along said axis in a direction from said apex toward said central portion.

Hagar teaches a check valve wherein: 

each of said plurality of chambers includes a chamber surface which connects adjacent ones of said plurality of walls and which is sloped such that a distance perpendicular to said axis to said chamber surface increases when moving along said axis in a direction from said apex toward said central portion (figure 3 and 4, elements 31 are conical and spaces 33 increase in size from the top of 31 to the bottom of 31 in figure 3).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to the used the geometry of the guiding portion of Hager in the fuel pressure regulator of Almarez since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, the guide elements 31 of Hager would be obvious to use to direct the flow of fuel into the fuel pressure regulator of Almarez and assist in operation of the fuel pressure regulator since these guide elements provide the benefits listed in column 1, lines 63 – column 2, lines 15.  

Regarding claim 18, the modified device of Almarez teaches a fuel pressure regulator as in claim 17.  

Almarez is silent as to said guiding portion including a plurality of walls arranged in a polar array about said axis such that a plurality of chambers are defined between said plurality of walls through which fuel flows when such valve member assembly is in said open position.

Hager teaches a check valve wherein said guiding portion includes a plurality of walls (figures 3 and 4, element 31; column 2, line 66 - column 3, line 6) arranged in a polar array about said axis (figures 3 and 4, elements 31 are arranged about axis 17; column 2, line 66 - column 3, line 6) such that a plurality of chambers (figure 4, element 33; column 2, line 66 - column 3, line 6) are defined between said 

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to the used the geometry of the guiding portion of Hager in the fuel pressure regulator of Almarez since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, the guide elements 31 of Hager would be obvious to use to direct the flow of fuel into the fuel pressure regulator of Almarez and assist in operation of the fuel pressure regulator since these guide elements provide the benefits listed in column 1, lines 63 – column 2, lines 15.  

Regarding claim 19, the modified device of Almarez teaches a fuel pressure regulator as in claim 18.  

Almarez is silent as to said plurality of walls providing guidance against an inner periphery of said fuel inlet when said valve member assembly moves between said open position and said closed position.

Hagar teaches a check valve wherein said plurality of walls provide guidance against an inner periphery of said fuel inlet (column 3, lines 14-20; fuel inlet: figure 4, element 41) when said valve member assembly moves between said open position and said closed position (figure 6; column 2, lines 55-56).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to the used the geometry of the guiding portion of Hager in the fuel pressure regulator of Almarez since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, the guide elements 31 of Hager would be obvious to use to direct the flow of fuel into the fuel pressure regulator of Almarez and assist in operation of the 

Regarding claim 20, the modified device of Almarez teaches a fuel pressure regulator as in claim 18.  

Almarez is silent as to said plurality of walls meeting together at said axis and extending axially to an apex which is on said axis and which is distal from said central portion; and 
each of said plurality of chambers including a chamber surface which connects adjacent ones of said plurality of walls and which is sloped such that a distance perpendicular to said axis to said chamber surface increases when moving along said axis in a direction from said apex toward said central portion.

Hagar teaches a check valve wherein: 
said plurality of walls meet together at said axis and extend axially to an apex which is on said axis and which is distal from said central portion (figure 3, walls 31 and 39 meet together at the top of the figure on axis 17); and 
each of said plurality of chambers includes a chamber surface which connects adjacent ones of said plurality of walls and which is sloped such that a distance perpendicular to said axis to said chamber surface increases when moving along said axis in a direction from said apex toward said central portion (figure 3 and 4, elements 31 are conical and spaces 33 increase in size from the top of 31 to the bottom of 31 in figure 3).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to the used the geometry of the guiding portion of Hager in the fuel pressure regulator of Almarez since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, the guide elements 31 of Hager would be obvious to use to direct the flow of fuel into the fuel pressure regulator of Almarez and assist in operation of the .  

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: the modified device of Almarez fails to teach or render obvious a fuel pressure regulator wherein a chamber on the guide portion of the poppet has a chamber surface, and that the chamber surface is concave.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304.  The examiner can normally be reached on Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 
/Susan E Scharpf/Examiner, Art Unit 3747                                                                                                                                                                                                         
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747